Citation Nr: 0806114	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1955 until March 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota. 

In addition, the Board notes that the veteran submitted 
service connection claims for a back disability in January 
2004, and tinnitus in December 2004.  Those claims were also 
denied by the RO in the September 2005 rating decision.  
However, the veteran did not appeal those denials, and thus, 
the issues of service connection for a back disability and 
tinnitus are not currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by VA.  38 U.S.C.A.      § 5103A.  
This duty to assist includes the requirement that VA afford 
the claimant a clinical opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103D.  Following a review of the claims file, the Board 
finds that further development is required under the VCAA 
regarding the veteran's claim.  

The veteran maintains that his bilateral hearing loss 
disability was incurred or aggravated by active service.  The 
veteran's DD Form 214 establishes that the veteran had a 
military occupational specialty of apprentice weapons control 
system mechanic.  Acoustic trauma due to noise exposure is 
therefore conceded, as such is consistent with the 
circumstances of the veteran's service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  At his November 1955 enlistment 
examination, the veteran's hearing was rated as 15/15 through 
a whisper test, and no hearing loss was noted.  Additionally, 
the veteran's discharge examination, performed in March 1959, 
reported audiometric findings of 15, 10, 5, -5, 0, and 5 
decibels in the right ear at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz, and findings in the left ear of 10, 10, 5, 0, 10, 
and 0, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  

The veteran was afforded a VA audiological examination in 
March 2005.  The examination revealed audiometric findings of 
30, 30, 50, 55, and 55 decibels in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz, and findings in the left 
ear of 30, 30, 40, 55, and 55, at 500, 1000, 2000, 3000, and 
4000 Hertz.  In addition, the veteran obtained speech 
recognition scores using the Maryland CNC Test of 94 percent 
for the right ear and 96 percent for the left ear.  The VA 
physician characterized the veteran's right ear hearing loss 
disability as "normal to mild" from 250 Hertz through 1500 
Hertz, with a "moderate to moderately severe" loss from 
2000 Hertz through 4000 Hertz.  The veteran's left ear 
hearing loss disability was noted as  "normal to mild" from 
250 Hertz through 2000 Hertz, with a "moderate to moderately 
severe" loss from 3000 Hertz through 4000 Hertz.  

Following the examination, the VA examiner opined that 
"service connection for hearing loss could not be 
established since the veteran had a normal audiogram at 
discharge."  However, the Board notes that all audiometric 
findings reported by the military prior to November 1, 1967 
were reported in standards set forth by the American 
Standards Association (ASA).  These readings must be 
converted to International Standard Organization (ISO/ANSI) 
units.  Thus, on evaluation, pure tone threshold levels, in 
decibels, converted from ASA to ISO/ANSI units, at the 
veterans discharge examination of March 1959 were as follows: 
30, 20, 15, 5, 5, and 15 on the right and 25, 20, 15, 10, 15, 
and 10 on the left, at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz.  The Court has indicated that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels reveal some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  Therefore, contrary to the 
statement expressed by the VA examiner, the results of the 
veteran's discharge examination do reveal some degree of 
hearing loss.  Thus, it is unclear whether the VA examiner 
considered the correctly converted audiological test results 
in reaching her conclusion.  As such, the opinion of the VA 
physician is inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2; see also 38 C.F.R. § 3.326 (2007).  Therefore, the 
Board finds that an additional medical opinion, based on the 
complete and accurate record, is required in this case.
Accordingly, the case is REMANDED for the following action:

1.	Return the veteran's claims folder to the 
VA examiner who conducted the March 2005 
examination, if she is available, for 
review.  The examiner is advised that that 
the veteran's March 1959 discharge 
examination results were reported in 
standards set forth by the ASA, and must be 
converted to ISO/ANSI standards before an 
opinion is made.  The examiner is requested 
to provide an opinion as to whether the 
veteran displayed any hearing loss at 
separation, and whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
bilateral hearing loss disability is due to 
his exposure to acoustic trauma during 
service.  All opinions expressed by the 
examiner should be accompanied by a 
detailed rationale.

If the original examiner is unavailable, 
another qualified examiner may be used.  If 
it is determined that additional 
examination is needed in order to respond, 
such examination should be scheduled.

2.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraph, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



